DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over FAETH (US20150093236) in view of SHULZ (DE102011120555A1) further in view of KARSTADT (US20180266268A1).
See Figures C and D below for Examiner’s interpretation of FAETH in regards to the limitations of claim 1.
As to claim 1, FAETH teaches a method for making a twin-vaned nozzle ring assembly for a turbine nozzle of a turbocharger (Figure 6B teaches a nozzle ring for a turbocharger that has two sets of vanes.  Paragraph 0002 teaches the invention is for turbochargers.), the method comprising the steps of: (a) providing a first side wall as a ring-shaped part; (b) providing a second side wall as a ring-shaped part; (Figure 6B teaches the nozzle ring has a first and second sidewall.); (c) providing a nozzle ring (Figure 6B teaches a nozzle ring (center part of the structure) that has vanes.), wherein the nozzle ring is provided to have a first vane ring comprising first vanes circumferentially spaced about a circumference of the nozzle ring and is provided to have a second vane ring comprising second vanes circumferentially spaced about the circumference of the nozzle ring (Figure 6B teaches first and second vane rings that have vanes circumferentially spaced about the circumference of the center ring.), the first and second vane rings being axially spaced and integrally joined to each other (Figure 6B teaches the vanes are spaced from one another axially and integrally joined with one another.), the first vane ring defining first vane passages between circumferentially successive first vanes, the second vane ring defining second vane passages between circumferentially successive second vanes (Figure 6B teaches the vanes have passages between each pair of vanes.), wherein the first vane passages have respective first vane passage entrances and first vane passage exits, wherein the second vane passages have respective second vane passage entrances and second vane passage exits, wherein the first vanes are circumferentially offset from the second vanes, the first vane passage entrances are axially spaced apart from the second vane passage entrances (Figure 6B teaches the first and second vanes are located on the center ring in an alternating fashion such that their entrances are spaced from one another.), and the first vane passage exits coincide in axial extent and axial location with the second vane passage exits and are circumferentially interleaved with the second vane passage exits. (Figure 6B teaches that the vanes have a conical passageway between them that angles towards the center of the ring.  Figure 6A teaches that the vane exits are coincide in an axial extent and location.) 
FAETH does not explicitly disclose (b) the second side wall being formed separately form the first side wall or (c) providing a nozzle ring separate from the first and second side walls.
However, SHULZ teaches (b) the second side wall being formed separately form the first side wall (Figure 28b teaches a sidewall (50) that is formed separately from the rest of the nozzle assembly (1) and subsequently attached via pins (52).) and (c) providing a nozzle ring separate from the first and second side walls. (Figure 24a teaches a nozzle ring (1) with interleaved vanes (18) that are axially spaced from one another about a central ring.  This nozzle ring is separate from the sidewall (50) that is assembled with the ring (1).)
One of ordinary skill in the art would have been motivated to apply the modular nozzle ring assembly technique of SHULZ to the multi-vane nozzle ring of FAETH in order to create the vanes via a metal powder injection molding method that is economical and precise.  This method allows for precise creation of lengths and aerodynamic properties of the vanes. (SHULZ Paragraph 0013)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known modular nozzle ring 
FAETH in view of SHULZ does not explicitly disclose (d) joining the first side wall (that is a separate part) to a distal face of the first vane ring.  FAETH in view of SHULZ does disclose that the ring has two side walls that are joined together with a central nozzle ring (FAETH, Figure 6B)
However, KARSTADT teaches (d) joining the first side wall (that is a separate part) to a distal face of the first vane ring. (Figure 10 teaches a pin connection (15) on the distal face of the vaned ring and the exterior ring of a nozzle ring assembly (6).)
One of ordinary skill in the art would have been motivated to combine the outer ring and attachment structure of KARSTADT with the nozzle ring of FAETH in view of SHULZ in order to securely and accurately (through the locating bores (Figure 10, Item 16) connect to either of the rings by welding or compression fit. (KARSTADT Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the outer ring and attachment structure of KARSTADT with the nozzle ring of FAETH in view of SHULZ because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

    PNG
    media_image1.png
    462
    868
    media_image1.png
    Greyscale

Figure C, Examiner interpretation of Figure 6A of FAETH

    PNG
    media_image2.png
    755
    886
    media_image2.png
    Greyscale

Figure D, Examiner interpretation of Figure 6B of FAETH

Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SHULZ (DE102011120555A1) in view of KARSTADT (US20180266268A1), further in view of KEATING (GB2562501).
As to claim 1, SHULZ teaches a method for making a twin-vaned nozzle ring assembly for a turbine nozzle of a turbocharger (Figure 24a teaches a nozzle ring (1) for a turbocharger. (Paragraph 0001)), the method comprising the steps of: (a) providing a first side wall as a ring-shaped part (Figures 28a and 28b teach a ring shaped part (50) that acts as a sidewall and abuts the vanes (18) of the nozzle ring (1).); (c) providing a nozzle ring separately from the first and second side walls (Figure 24a teaches a nozzle ring (1) that is separate from the ring shaped part (50).), wherein the nozzle ring is provided to have a first vane ring comprising first vanes circumferentially spaced about a circumference of the nozzle ring and is provided to have a second vane ring comprising second vanes circumferentially spaced about the circumference of the nozzle ring (Figure 24a teaches a first vane ring (a) and a second vane ring (d) that are disposed about the circumference of the ring (f) that are separate from one another.), the first and second vane rings being axially spaced and integrally joined to each other (Figure 24a teaches the rings (a, d) are axially spaced from one another by the center ring (f).), the first vane ring defining first vane passages between circumferentially successive first vanes, the second vane ring defining second vane passages between circumferentially successive second vanes (Figure 24a teaches the rings (a, d) are created so that there are passages in between the individual vanes.), wherein the first (In the remarks dated 10 February 2021, applicant provides a figure on page 8 that shows the interpretation of the vane exit.  This exit is shown as the axial location where the fluid flows from the vane rings to the turbine wheel (22), as depicted by the two dashed lines.  Examiner has annotated Figure 25b (Figure B below) of SHULZ to reflect a similar interpretation of the axial location of the vane exits in the prior art reference.  The annotated horizontal line depicts an axial location where the fluid flows from both of the vane rings to the turbine wheel of SHULZ.)  and are circumferentially interleaved with the second vane passage exits. (Figure 24a teaches the vane rings (a, d) are not aligned.  Because the vanes of each ring (a, d) do not have aligned entrances or exits, there are exits from ring ‘d’ interspersed between each exit for ring ‘a’.  Examiner is interpreting this as the vane exits being interleaved with one another about the circumference of the ring.  Additionally, SHULZ teaches joining of a side wall that is a separate part, (Figure 28b, Item 50) to a ring (Figure 28a, Item 1).  
SHULZ does not explicitly disclose (d) joining the first side wall (that is a separate part) to a distal face of the first vane ring.
However, KARSTADT teaches (d) joining the first side wall (that is a separate part) to a distal face of the first vane ring. (Figure 10 teaches a pin connection (15) on the distal face of the vaned ring and the exterior ring of a nozzle ring assembly (6).)
One of ordinary skill in the art would have been motivated to combine the outer ring and attachment structure of KARSTADT with the nozzle ring of SHULZ in order to securely and accurately (through the locating bores (Figure 10, Item 16) connect to either of the rings by welding or compression fit. (KARSTADT Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the outer ring and attachment structure of KARSTADT with the nozzle ring of SHULZ because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).
 SHULZ does not explicitly disclose (b) providing a second side wall as a ring-shaped part.
However, KEATING teaches (b) providing a second side wall as a ring-shaped part. (Figure 5a-c teaches a nozzle ring (4) assembly with two outer side wall rings (44, 45) that form a boundary for vanes (42, 43) and a middle ring (41).  This is a teaching to use a side wall on each side of the inner ring.)
One of ordinary skill in the art would have been motivated to combine the known outer ring element of KEATING with the nozzle ring of SHULZ in order to support the vanes (called support elements by KEATING). (KEATING, Page 4, Lines 13-15)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known outer ring element of 

    PNG
    media_image3.png
    879
    712
    media_image3.png
    Greyscale

Figure B, Examiner interpretation of SHULZ, Figure 25b

As to claim 4, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein step (c) comprises making the nozzle ring by an injection molding process.  (SHULZ, Paragraph 0013 teaches that the nozzle ring (called guide grille here by SHULZ) can be made from a metal powder injection molding process.)

As to claim 5, SHULZ in view of KARSTADT and KEATING teaches the method of claim 4, wherein the injection molding process comprises a metal injection molding (MIM) process.  (SHULZ, Paragraph 0013 teaches that the nozzle ring (called guide grille here by SHULZ) can be made from a metal powder injection molding process.)

As to claim 6, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein the first side wall and the first vane ring each is provided to define a plurality of circumferentially spaced pin receptacles (KARSTADT, Figure 10 teaches pin receptacles (area where 15 is inserted on the inner ring, and 16 on the side wall ring) on the ring and side wall (6).  These receptacles are circumferentially spaced.), the pin receptacles of the first side wall being aligned with the pin receptacles of the first vane ring, and wherein step (d) comprises press-fitting pins into the pin receptacles of the first vane ring and into the pin receptacles of the first side wall.  (Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of a compression fit, which is being interpreted as a press fit.)

As to claim 7, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein the second side wall and the second vane ring (As set forth in the rejection of claim 1, SHULZ teaches a two sided nozzle ring, and KEATING teaches that it is advantageous to supply a support ring on either side of the two sided nozzle ring.) each is provided to define a plurality of circumferentially spaced pin receptacles (KARSTADT, Figure 10 teaches pin receptacles (area where 15 is inserted on the inner ring, and 16 on the side wall ring) on the ring and side wall (6).  These receptacles are circumferentially spaced.), the pin receptacles of the second side wall being aligned with the pin receptacles of the second vane ring, and wherein step (d) comprises press-fitting pins into the pin receptacles of the second vane ring and into the pin receptacles of the second side wall.  (KARSTADT Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of a compression fit, which is being interpreted as a press fit.)
As to claim 8, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein the first vane ring is provided to include a plurality of circumferentially spaced pins projecting from the distal face of the first vane ring, and the first side wall is provided to include a plurality of circumferentially spaced pin receptacles (KARSTADT, Figure 10 teaches pin receptacles (area where 15 is inserted on the inner ring, and 16 on the side wall ring) on the ring and side wall (6).  These receptacles are circumferentially spaced.), and wherein step (d) comprises inserting the pins of the first vane ring into the pin receptacles of the first side wall and affixing the pins therein.  (KARSTADT Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of welding, which is being interpreted as affixing the pins.)

As to claim 10, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein the second vane ring is provided to include a plurality of circumferentially spaced pins projecting from the distal face of the second vane ring (As set forth in the rejection of claim 1, SHULZ teaches a two sided nozzle ring, and KEATING teaches that it is advantageous to supply a support ring on either side of the two sided nozzle ring.), and the second side wall is provided to include a plurality of circumferentially spaced pin receptacles (KARSTADT, Figure 10 teaches pin receptacles (area where 15 is inserted on the inner ring, and 16 on the side wall ring) on the ring and side wall (6).  These receptacles are circumferentially spaced.), and wherein step (d) comprises inserting the pins of the second vane ring into the pin receptacles of the second side wall and affixing the pins therein.  (KARSTADT Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of welding, which is being interpreted as affixing the pins.)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over SHULZ (DE102011120555A1) in view of KARSTADT (US20180266268A1), further in view of KEATING (GB2562501), as applied in claim 1 above, further in view of WHITE (US2739782).
As to claim 2, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein a nozzle ring with oppositely extending vane rings (SHULZ, Figure 24a, Item 1) is located between and supported by two outer rings. (KEATING, Figure 5a, Items 44 and 45)
SHULZ in view of KARSTADT and KEATING does not explicitly disclose that step (a) comprises providing the first side wall to include a plurality of depressed vane receptacles in a face of the first side wall that confronts the distal face of the first vane ring, each said depressed vane receptacle receiving a distal end of a respective first vane.  
However, WHITE teaches providing the first side wall to include a plurality of depressed vane receptacles in a face of the first side wall that confronts the distal face of the first vane ring, each said depressed vane receptacle receiving a distal end of a respective first vane.  (Figure 2 teaches an outer side wall ring (17) that has depressed vane receptacles (18) that correspond to the distal end of the vanes (16) of a nozzle ring.)
One of ordinary skill in the art would have been motivated to combine the vane receptacles of WHITE with the outer ring of SHULZ in order to mesh with and receive the nozzle vanes and ensure a proper fit up.  (WHITE, Col. 2, Lines 40-45)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the vane receptacles of WHITE with the outer ring of SHULZ because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 3, SHULZ in view of KARSTADT and KEATING teaches the method of claim 1, wherein a nozzle ring with oppositely extending vane rings (SHULZ, Figure 24a, Item 1) is located between and supported by two outer rings. (KEATING, Figure 5a, Items 44 and 45)
SHULZ in view of KARSTADT and KEATING does not explicitly disclose that step (b) comprises providing the second side wall to include a plurality of depressed vane receptacles in a face of the second side wall that confronts the distal face of the second vane ring, each said depressed vane receptacle receiving a distal end of a respective second vane. 
However, WHITE teaches the second side wall to include a plurality of depressed vane receptacles in a face of the second side wall that confronts the distal face of the second vane ring, each said depressed vane receptacle receiving a distal end of a respective second vane.  (Figure 2 teaches an outer side wall ring (17) that has depressed vane receptacles (18) that correspond to the distal end of the vanes (16) of a nozzle ring.)
One of ordinary skill in the art would have been motivated to combine the vane receptacles of WHITE with the outer ring of SHULZ in order to mesh with and receive the nozzle vanes and ensure a proper fit up.  (WHITE, Col. 2, Lines 40-45)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the vane receptacles of WHITE with the outer ring of SHULZ because it has been held to be prima facie obvious to combine .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SHULZ (DE102011120555A1) in view of KARSTADT (US20180266268A1), further in view of KEATING (GB2562501), as applied in claim 8 above, further in view of BAYOD (US20170082018A1).
As to claim 9, SHULZ in view of KARSTADT and KEATING teaches the method of claim 8, wherein the pins are affixed.  (KARSTADT Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of welding, which is being interpreted as affixing the pins.)
SHULZ in view of KARSTADT and KEATING does not explicitly disclose riveting the pins.
However, BAYOD teaches a nozzle ring assembly connection where the pins are riveted. (Paragraph 0014 teaches joining of the rings being alternatively welding and riveting, meaning both are used in the art.  Paragraph 0043 teaches the joining of a first (45) and second (59) nozzle ring with pins (63) and riveting.)
One of ordinary skill would have been motivated to substitute the riveting method of BAYOD for the welding method of KARSTADT in order to integrally connect the pins to the two nozzle rings (BAYOD Paragraph 0043) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the riveting method of BAYOD for the welding method of KARSTADT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SHULZ (DE102011120555A1) in view of KARSTADT (US20180266268A1), further in view of KEATING (GB2562501), as applied in claim 10 above, further in view of BAYOD (US20170082018A1).
As to claim 11, SHULZ in view of KARSTADT and KEATING teaches the method of claim 10, wherein the pins are affixed.  (KARSTADT Figure 10 teaches the pins (15) are fit into the receptacles on the inner ring and are aligned with the holes on the outer side wall ring (6).  Figure 11 teaches the pins (15) are fit into the aligned holes on the outer side wall ring (6).  Paragraph 0044 teaches the use of welding, which is being interpreted as affixing the pins.)
SHULZ in view of KARSTADT and KEATING does not explicitly disclose riveting the pins.
However, BAYOD teaches a nozzle ring assembly connection where the pins are riveted. (Paragraph 0014 teaches joining of the rings being alternatively welding and riveting, meaning both are used in the art.  Paragraph 0043 teaches the joining of a first (45) and second (59) nozzle ring with pins (63) and riveting.)
One of ordinary skill would have been motivated to substitute the riveting method of BAYOD for the welding method of KARSTADT in order to integrally connect the pins to the two nozzle rings (BAYOD Paragraph 0043) by using a well-known and understood technique.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the riveting method of BAYOD for the welding method of KARSTADT because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).


Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
As to applicant’s arguments regarding the application of SHULZ to newly amended claim 1, Examiner has reviewed the arguments but respectfully asserts that SHULZ teaches the amended claim limitations.  In the remarks, applicant asserts that Figure 24a of SHULZ fails to teach or remotely suggest “and the first vane passage exits coincide in axial extent and axial location with the second vane passage exits” of claim 1.  Applicant provides a figure on page 8 that shows the interpretation of the vane exit.  This exit is shown as the axial location where the fluid flows from the vane rings to the turbine wheel (22), as depicted by the two dashed lines.  Examiner has annotated Figure 25b (Figure A below) of SHULZ to reflect a similar interpretation of the axial 

    PNG
    media_image3.png
    879
    712
    media_image3.png
    Greyscale

Figure A: Examiner interpretation of SHULZ, Figure 25b

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
PEDERSEN (US20070209361) teaches that nozzle rings with multiple vane rings can be made as one piece, or from multiple pieces. (Paragraph 0106)
OHARA (US2013000300) teaches a nozzle ring with multiple vane rings that share a common axial exit. (Figure 4)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021